      Case 1:20-cv-00392-DAD-SKO Document 6 Filed 04/15/20 Page 1 of 1


 1

 2                         UNITED STATES DISTRICT COURT
 3                                EASTERN DISTRICT OF CALIFORNIA
 4
       KEISHON GIPSON, individually, and on               Case No. 1:20-cv-00392-DAD-SKO
 5     behalf of other members of the general public
       similarly situated,                                ORDER GRANTING THE PARTIES’
 6                                                        STIPULATED REQUEST
                          Plaintiff,
 7                                                        (Doc. 5)
                v.
 8

 9     CHAMPION HOME BUILDERS, INC., an
10     unknown business entity,

11                    Defendant.
       _____________________________________/
12
                                                   ORDER
13

14            On March 16, 2020, Defendant removed this case to this Court from Tulare County Superior

15 Court. (Doc. 1.) On April 10, 2020, the parties filed a “Joint Stipulation to Extend Plaintiff’s

16 Deadline to Move to Remand the Action to State Court and Regarding Scheduling of Hearing Date.”

17 (Doc. 5.)

18
              Pursuant to the parties’ stipulation, and for good cause shown, the Court GRANTS the
19
      parties’ request. Accordingly, IT IS ORDERED that Plaintiff shall file the motion to remand this
20
      case to state court, if desired, by no later than April 22, 2020, to be noticed for hearing no earlier
21

22    than May 27, 2020. This order shall not affect any other dates or deadlines in this matter.

23

24 IT IS SO ORDERED.

25

26
     Dated:     April 14, 2020                                     /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
